IN THE SUPREME COURT OF THE STATE OF NEVADA


                 COREY JODOIN, INDIVIDUALLY;                          No. 83476
                 AND BRANDI JODOIN,
                 INDIVIDUALLY,
                                    Appellants,
                               vs.
                                                                           FILED
                 NAC FOUNDATION, LLC, A NEVADA                             JAN 2 1 2022
                 LIMITED LIABILITY COMPANY,
                                                                         ELIZABEIN A- BROWN
                                         Respondent.                           SUPREME COURT
                                                                       CLERK OFv

                                                                      BY   DE1;411CLERC
                                     ORDER DISMISSING APPEAL

                            Appellants motion for a voluntary dismissal of this appeal is
                 granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.




                                                  CLERK OF THE SUPREME COURT
                                                  ELIZABETH A. BROW21)

                                                  BY:             /




                 cc:   Hon. Adriana Escobar, District Judge
                       Michael H. Singer, Settlement Judge
                       Alverson Taylor & Sanders
                       Garman Turner Gordon
                       Eighth District Court Clerk



 SUPREME COURT
      OF
    NEVADA


CLERK'S ORDER

                                                                                c,1A